Case 1:10-cr-00004-MAC-KFG Document 75 Filed 08/10/20 Page 1 of 7 PageID #: 238



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

 UNITED STATES OF AMERICA                        §
                                                 §
                                                 § CASE NUMBER 1:10-CR-00004-MAC
 v.                                              §
                                                 §
                                                 §
 JOSHUA DAVID COWAN                              §
                                                 §

      REPORT AND RECOMMENDATION ON FIRST AMENDED PETITION FOR
              WARRANT FOR OFFENDER UNDER SUPERVISION

        Pending is a “First Amended Petition for Warrant or Summons for Offender Under

 Supervision” filed July 30, 2020, alleging that the Defendant, Joshua David Cowan, violated his

 conditions of supervised release. This matter is referred to the undersigned United States

 magistrate judge for review, hearing, and submission of a report with recommended findings of

 fact and conclusions of law. See United States v. Rodriguez, 23 F.3d 919, 920 n.1 (5th Cir.

 1994); see also 18 U.S.C. § 3401(i) (2000); E.D. Tex. Crim. R. CR-59.

                           I. The Original Conviction and Sentence

        Joshua David Cowan was sentenced on September 10, 2010, before The Honorable

 Marcia A. Crone, of the Eastern District of Texas, after pleading guilty to the offense of

 Possession with Intent to Distribute 50 grams or more of Methamphetamine, a Class A felony.

 This offense carried a statutory maximum imprisonment term of life.             The guideline

 imprisonment range, based on a total offense level of 31 and a criminal history category of IV,

 was 151 to 188 months. Joshua David Cowan was subsequently sentenced to 170 months’

 imprisonment followed by a 5 year term of supervised release subject to the standard conditions




                                               -1-
Case 1:10-cr-00004-MAC-KFG Document 75 Filed 08/10/20 Page 2 of 7 PageID #: 239



 of release, plus special conditions to include financial disclosure, drug aftercare, and a $100

 special assessment.

                                    II. The Period of Supervision

        On July 13, 2015, Cowan’s term of imprisonment was reduced to 136 months. On

 September 9, 2019, Cowan completed his period of imprisonment and began service of the

 supervision term.

                                       III. The Petition

        United States Probation filed the Petition for Warrant for Offender Under Supervision

 raising three allegations. The petition alleges that Joshua David Cowan violated the following

 conditions of release:

        Allegation 1. The Defendant shall not commit another federal, state, or local
        crime.

        Allegation 2. The Defendant shall not unlawfully possess a controlled substance.
        The Defendant shall refrain from any unlawful use of a controlled substance. The
        Defendant shall submit to one drug test within 15 days of release from
        imprisonment or placement on probation and at least two periodic drug tests
        thereafter, as directed by the probation officer.

        Allegation 3. The Defendant shall notify the probation officer within seventy-two
        hours of being arrested or questioned by a law enforcement officer.

                                       IV. Proceedings

        On August 3, 2020, the undersigned convened a hearing pursuant to Rule 32.1 of the

 Federal Rules of Criminal Procedure to hear evidence and arguments on whether the Defendant

 violated conditions of supervised release, and the appropriate course of action for any such

 violations.

        At the revocation hearing, counsel for the Government and the Defendant announced an

 agreement that the Defendant would only enter a plea to the second allegation to which the



                                               -2-
Case 1:10-cr-00004-MAC-KFG Document 75 Filed 08/10/20 Page 3 of 7 PageID #: 240



 Defendant pled true to, but did not agree as to the appropriate sentence. Consequently, the

 Defendant pled “true” to the second allegation that claimed he failed to refrain from the unlawful

 use of a controlled substance. After considering the parties arguments and considering the

 evidence in the case, the undersigned recommends that the Defendant should serve a term of 12

 months’ imprisonment, to run consecutively to any sentence of imprisonment that the defendant

 is serving, with four years of supervised release to follow.

                                         V. Principles of Analysis

         According to Title 18 U.S.C. § 3583(e)(3), the court may revoke a term of supervised

 release and require the defendant to serve in prison all or part of the term of supervised release

 authorized by statute for the offense that resulted in such term of supervised release without

 credit for time previously served on post-release supervision, if the court, pursuant to the Federal

 Rules of Criminal Procedure applicable to revocation of probation or supervised release, finds by

 a preponderance of the evidence that the defendant violated a condition of supervised release,

 except that a defendant whose term is revoked under this paragraph may not be required to serve

 on any such revocation more than five years in prison if the offense that resulted in the term of

 supervised release is a Class A felony, more than three years if such offense is a Class B felony,

 more than two years in prison if such offense is a Class C or D felony, or more than one year in

 any other case. The original offense of conviction was a Class A felony, therefore, the maximum

 imprisonment sentence is 5 years.

         According to U.S.S.G. § 7B1.1(a)1, if the court finds by a preponderance of the evidence

 that the Defendant violated conditions of supervision by failing to refrain from the unlawful use

 of a controlled substance, the Defendant will be guilty of committing a Grade C violation.

 1. All of the policy statements in Chapter 7 that govern sentences imposed upon revocation of supervised release
 are non-binding. See U.S.S.G. Ch. 7 Pt. A; United States v. Price, 519 F. App’x 560, 562 (11th Cir. 2013).


                                                       -3-
Case 1:10-cr-00004-MAC-KFG Document 75 Filed 08/10/20 Page 4 of 7 PageID #: 241



 U.S.S.G. § 7B1.3(a)(2) indicates that upon a finding of a Grade C violation, the court may (A)

 revoke probation or supervised release; or (B) extend the term of probation or supervised release

 and/or modify the conditions of supervision.

        U.S.S.G. § 7B1.4(a) provides that in the case of revocation of supervised release based on

 a Grade C violation and a criminal history category of IV, the policy statement imprisonment

 range is 6 to 12 months.

        According to U.S.S.G. § 7B1.3(c)(1), where the minimum term of imprisonment

 determined under U.S.S.G. § 7B1.4 is at least one month but not more than six months, the

 minimum term may be satisfied by (A) a sentence of imprisonment; or (B) a sentence of

 imprisonment that includes a term of supervised release with a condition that substitutes

 community confinement or home detention according to the schedule in U.S.S.G. § 5C1.1(e), for

 any portion of the minimum term.

        According to U.S.S.G. § 7B1.3(f) any term of imprisonment imposed upon revocation of

 probation or supervised release shall be ordered to be served consecutively to any sentence of

 imprisonment that the defendant is serving, whether or not the sentence of imprisonment being

 served resulted from the conduct that is the basis of the revocation of probation or supervised

 release.

        According to 18 U.S.C. § 3583(h), when a term of supervised release is revoked and the

 defendant is required to serve a term of imprisonment, the court may include a requirement that

 the defendant be placed on a term of supervised release after imprisonment. The length of such a

 term of supervised release shall not exceed the term of supervised release authorized by statute

 for the offense that resulted in the original term of supervised release, less any term of




                                                -4-
Case 1:10-cr-00004-MAC-KFG Document 75 Filed 08/10/20 Page 5 of 7 PageID #: 242



 imprisonment that was imposed upon revocation of supervised release. The authorized term of

 supervised release for this offense is not more than life.

        U.S.S.G. § 7B1.3(g)(2) indicates where supervised release is revoked and the term of

 imprisonment imposed is less than the maximum term of imprisonment imposable upon

 revocation, the court may include a requirement that the defendant be placed on a term of

 supervised release upon release from imprisonment. The length of such a term of supervised

 release shall not exceed the term of supervised release authorized by statute for the offense that

 resulted in the original term of supervised release, less any term of imprisonment that was

 imposed upon revocation of supervised release.

        In determining the Defendant’s sentence, the court shall consider:

        1. The nature and circumstance of the offense and the history and characteristics of the
           defendant; see 18 U.S.C. § 3553(a)(1);

        2. The need for the sentence imposed: to afford adequate deterrence to criminal conduct;
           to protect the public from further crimes of the defendant; and to provide the
           Defendant with needed educational or vocational training, medical care, other
           corrective treatment in the most effective manner; see 18 U.S.C. §§ 3553 (a)(2)(B)-
           (D);

        3. Applicable guidelines and policy statements issued by the Sentencing Commission,
           for the appropriate application of the provisions when modifying or revoking
           supervised release pursuant to 28 U.S.C. § 994(a)(3), that are in effect on the date the
           defendant is sentenced; see 18 U.S.C. 3553(a)(4); see also 28 U.S.C. § 924(A)(3);

        4. Any pertinent policy statement issued by the Sentencing Commission, pursuant to 28
           U.S.C. § 994(a)(2), that is in effect on the date the defendant is sentenced; see 18
           U.S.C. § 3553(a)(5); and

        5. The need to avoid unwarranted sentence disparities among defendants with similar
           records who have been found guilty of similar conduct; see 18 U.S.C. § 3553(a)(6).

        6. The need to provide restitution to any victims of the offense.

 18 U.S.C. §§ 3583(e) and 3553(a).




                                                  -5-
Case 1:10-cr-00004-MAC-KFG Document 75 Filed 08/10/20 Page 6 of 7 PageID #: 243



                                          VI. Application

        The Defendant pled “true” to the petition’s allegation that he violated a mandatory

 condition of release that he failed to refrain from the unlawful use of a controlled substance.

 Based upon the Defendant’s plea of “true” to this allegation of the Petition for Warrant or

 Summons for Offender Under Supervision and U.S.S.G. § 7B1.1(a), the undersigned finds that

 the Defendant violated a condition of supervised release.

        The undersigned has carefully considered each of the factors listed in 18 U.S.C. §

 3583(e). The Defendant’s violation is a Grade C violation, and the criminal history category is

 IV. The policy statement range in the Guidelines Manual is 6 to 12 months. The Defendant did

 not comply with the conditions of supervision and has demonstrated an unwillingness to adhere

 to conditions of supervision.

        Consequently, incarceration appropriately addresses the Defendant’s violation. The

 sentencing objectives of punishment, deterrence and rehabilitation along with the

 aforementioned statutory sentencing factors will best be served by a prison sentence of 12

 months, to run consecutively to any sentence of imprisonment that the defendant is serving, with

 four years of term of supervised release to follow.

                                     VII. Recommendations

        The court should find that the Defendant violated the allegation in the petition that he

 violated a mandatory condition of release by failing to refrain from the unlawful use of a

 controlled substance. The petition should be granted and the Defendant’s supervised release

 should be revoked pursuant to 18 U.S.C. § 3583. The Defendant should be sentenced to a term

 of 12 months’ imprisonment, to run consecutively to any sentence of imprisonment that the

 defendant is serving, with four years of term of supervised release to follow. The Defendant



                                                 -6-
Case 1:10-cr-00004-MAC-KFG Document 75 Filed 08/10/20 Page 7 of 7 PageID #: 244



 requested to serve his prison term at the Federal Correctional Institution in Oakdale. The

 Defendant’s request should be accommodated, if possible.

        In addition to the mandatory and standard conditions of supervised release, the same

 special conditions previously imposed by Judge Crone shall be imposed, including: financial

 disclosure, participation in a program of testing and treatment for substance abuse, and 180 days

 of community confinement in a residential reentry center upon release from imprisonment. The

 rationale for these special conditions is contained in the Defendant’s Presentence Investigation

 Report, including monitoring his finances for employment and his history of substance abuse.

                                        VIII. Objections
        At the close of the revocation hearing, the Defendant, defense counsel, and counsel for

 the government each signed a standard form waiving their right to object to the proposed

 findings and recommendations contained in this report, consenting to revocation of supervised

 release, and consenting to the imposition of the above sentence recommended in this report

 (involving all conditions of supervised release, if applicable). The Defendant also waived his

 right to be present and speak and have his counsel present and speak before the district court

 imposes the recommended sentence.         Therefore, the court may act on this report and

 recommendation immediately.


         SIGNED this 10th day of August, 2020.




                                                      _________________________
                                                      Zack Hawthorn
                                                      United States Magistrate Judge




                                                -7-
